 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ABONILICO LAMAR CARROLL,                           Case No.: 3:19-cv-02073-AJB-NLS
     Booking #19749688,
12
                                      Plaintiffs,       ORDER DENYING MOTION TO
13                                                      PROCEED IN FORMA PAUPERIS
                         vs.                            PURSUANT TO 28 U.S.C. § 1915(a)
14
     SAN DIEGO COUNTY JAIL SHERIFF,                     AND DISMISSING CIVIL ACTION
15   et al.,                                            WITHOUT PREJUDICE FOR
                                                        FAILING TO PREPAY FILING
16                                  Defendants.         FEES REQUIRED BY
17                                                      28 U.S.C. § 1914(a)
18
                                                        [ECF No. 2]
19
20          Plaintiff Abonilico Lamar Carroll, while detained at the San Diego Central Jail
21   (“SDCJ”) and proceeding pro se, has filed a civil rights complaint pursuant to 42 U.S.C.
22   § 1983. See Compl., ECF No. 1. Plaintiff seeks $17 million in general and punitive
23   damages based on claims of having been unlawfully strip searched at the SDCJ on
24   September 19, 2019. Id. at 1‒2, 4‒6, 8.
25         He has not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a), but
26   instead has filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
27   § 1915(a) (ECF No. 2).
28   ///
                                                    1
                                                                            3:19-cv-02073-AJB-NLS
 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the
 7   plaintiff is a prisoner at the time of filing, he may be granted leave to proceed IFP, but he
 8   nevertheless remains obligated to pay the entire fee in “increments,” see Williams v.
 9   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately
10   dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
11   Cir. 2002). A “prisoner” is defined as “any person” who at the time of filing is “incarcerated
12   or detained in any facility who is accused of, convicted of, sentenced for, or adjudicated
13   delinquent for, violations of criminal law or the terms or conditions of parole, probation,
14   pretrial release, or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281 F.3d at 847.
15         Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
16   trust fund account statement (or institutional equivalent) . . . for the 6-month period
17   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
18   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
19   average monthly deposits in the account for the past six months, or (b) the average monthly
20   balance in the account for the past six months, whichever is greater, unless the prisoner has
21   no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. After, the institution
22   having custody of the prisoner collects subsequent payments, assessed at 20% of the
23   preceding month’s income, in any month in which his account exceeds $10, and forwards
24
25
     1
26     In addition to the $350 statutory fee, civil litigants must pay an additional administrative
     fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
27   Misc. Fee Schedule, § 14 (eff. June. 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.

                                                   2
                                                                               3:19-cv-02073-AJB-NLS
 1   them to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
 2         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
 3   he has not attached a certified copy of his SDCJ Inmate Trust Account Activity Report for
 4   the 6-month period immediately preceding the filing of his Complaint. See 28 U.S.C.
 5   § 1915(a)(2); S.D. Cal. CivLR 3.2. Section 1915(a)(2) clearly requires that prisoners
 6   “seeking to bring a civil action . . . without prepayment of fees . . . shall submit a certified
 7   copy of the trust fund account statement (or institutional equivalent) . . . for the 6-month
 8   period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2)
 9   (emphasis added).
10         Without his certified trust account statements, the Court is unable to assess the
11   appropriate amount of the initial filing fee which is statutorily required to initiate the
12   prosecution of Plaintiff’s case. See 28 U.S.C. § 1915(b)(1).
13   II.   Conclusion and Order
14         For this reason, IT IS ORDERED that:
15         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
16   DISMISSED without prejudice for failure to prepay the $400 filing fee required by 28
17   U.S.C. § 1914(a).
18         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
19   which to re-open his case by either: (1) paying the entire $400 statutory and administrative
20   filing fee in one lump-sum, or (2) filing a renewed Motion to Proceed IFP, which includes
21   a prison certificate and/or a certified copy of his SDCJ Inmate Trust Account Statement
22   for the 6-month period preceding the filing of his Complaint pursuant to 28 U.S.C.
23   § 1915(a)(2) and S.D. Cal. CivLR 3.2(b).
24         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
25   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
26   and convenience. But if Plaintiff neither pays the $400 filing fee in full, nor sufficiently
27   completes and files a renewed Motion to Proceed IFP, together with a certified copy of his
28   6-month trust account statements within 45 days, this case will remain dismissed without
                                                    3
                                                                                 3:19-cv-02073-AJB-NLS
 1   prejudice pursuant to 28 U.S.C. § 1914(a), and without any further Order of the Court.1
 2         IT IS SO ORDERED.
 3
 4   Dated: December 9, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
     1
       Plaintiff is cautioned that if he chooses to proceed further by either prepaying the full
22   $400 civil filing fee or submitting a properly supported renewed Motion to Proceed IFP,
23   his Complaint will be screened before service and may be dismissed pursuant to 28 U.S.C.
     § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B), regardless of whether he pays or is obligated
24   to pay filing fees. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
25   (noting that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte
     dismiss an in forma pauperis complaint that is frivolous, malicious, fails to state a claim,
26   or seeks damages from defendants who are immune); see also Rhodes v. Robinson, 621
27   F.3d 1002, 1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C.
     § 1915A of all complaints filed by prisoners “seeking redress from a governmental entity
28   or officer or employee of a governmental entity.”).
                                                  4
                                                                              3:19-cv-02073-AJB-NLS
